Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1660
                       Lower Tribunal No. 19-27083
                          ________________


                       FM 3 Liquors, Inc., et al.,
                                 Appellants,

                                     vs.

                          Stanley Bien-Aime,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Mavel Ruiz, Judge.

     Easley Appellate Practice, PLLC., and Dorothy F. Easley; Samuel A.
Rubert, P.A., and Samuel A. Rubert (Weston), for appellants.

      Coffey Burlington P.L., and Jeffrey B. Crockett; Silver & Silver
Attorneys, and Ira S. Silver, for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      FM3 Liquors, Inc. and its principal, Franklin Marie (“Tenant”), appeal

an order granting the motion of Stanley Bien-Aime (“Landlord”) for immediate

possession of a commercial property Tenant had been occupying for the

past decade pursuant to a written lease.1 The sole issue before us is

whether the lower court properly awarded Landlord immediate possession

of the property following the expiration of the lease term. While the

expiration of the lease was not disputed, Tenant contends he was entitled to

either renew the lease or purchase the property.

      Renewal is foreclosed by this court’s recent opinion in Jahangiri v.

1830 N. Bayshore LLC, 253 So. 3d 699, 701 (Fla. 3d DCA 2018) (“[T]he

amount of rental is an essential element of a lease, if not the basis for a

lease, and an agreement to make a lease, or to renew or extend a lease,

that fails to specify either the amount of the rental or a definite procedure to

be followed to establish the amount of the rental, is too indefinite to be legally

binding and enforceable.” (quoting Edgewater Enters., Inc. v. Holler, 426 So.

2d 980, 983 (Fla. 5th DCA 1982))).

      Thus, the remaining issue for our resolution is the interpretation of the

purchase option embodied within the lease. We review de novo. See Dezer


1
  Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii) authorizes appeals
of nonfinal orders that determine “the right to immediate possession of
property . . . .”

                                        2
Intracoastal Mall, LLC v. Seahorse Grill, LLC, 277 So. 3d 187, 190 (Fla. 3d

DCA 2019) (“The interpretation of a contract involves a pure question of law

for which this court applies a de novo standard of review.” (quoting Dirico v.

Redland Estates, Inc., 154 So. 3d 355, 357 (Fla. 3d DCA 2014))).

      The relevant language, which the lower court interpreted to allow for a

one-time option to purchase at the end of the first year, provides:

            LEASE PAYMENTS. Tenant shall pay to Landlord
            monthly installments of $1,900.00, payable in
            advance on the first day of each month, for the initial
            One (1) years of the lease term. Tenant has option
            to purchase property at the end of first year lease
            for $320,000. The next five years shall be at
            market value or CPI. The remaining five years will
            also be at market value or CPI.

(Emphasis added).

      The lower court interpreted the additional language set forth below as

allowing Tenant a right of first refusal to purchase the property should there

be another potential buyer within the term of the lease.

            RENEWAL TERMS. This Lease shall renew with 90
            day prior notice from tenant for an additional period
            of five years renewal term, unless tenant gives
            written notice of termination no later than 90 days
            prior to the end of the term or renewal term. This
            lease may be terminated within 30 days if the city or
            zoning department will not renew or allow the tenant
            to conduct business operations as stated under “use
            of premises”. The lease terms during any such


                                      3
            renewal term shall be the same as those contained
            in this Lease except that the lease installment
            payments shall be current market value at the time of
            the renewal. Tenant will have first option to
            purchase property during lease term. Tenant will
            have 30 days to exercise its option with written
            notice to landlord. This lease shall withstand any
            sales or transfers of the property with the same
            terms and conditions.

(Emphasis added).

      We agree with the lower court’s interpretations. Further, Tenant’s

letter purporting to exercise the option to purchase, which stated its purchase

offer, in its entirety, as follows: “Pursuant to the paragraph titled LEASE

PAYMENTS on page one of the Lease, my client, Franklin Marie, hereby

exercises his option to purchase the Premises as defined therein for its

‘market value or CPI’” was too indefinite to be enforceable under Jahangiri.

      Affirmed.




                                      4